OPINION OF THE COURT
Edward S. Conway, J.
This is a motion by the petitioner, Anthony Bamond, Jr., for an order granting him summary judgment.
The respondent opposes the motion and cross-moves for an order for summary judgment dismissing the plaintiff’s complaint.
In the' underlying complaint, petitioner, a property owner, is objecting to the assessment roll of the Town of Plattekill, apparently on the grounds that the assessor has assessed the property in the town at only a fraction of its full value, thereby violating section 306 of the Real Property Tax Law pursuant to Matter of Hellerstein v Assessor of Town of Islip (37 NY2d 1).
The defendant, Assessor of the Town of Plattekill, contends that the Hellerstein case (supra) has been addressed by the New York State Legislature in 1981 and modifications to section 306 of the Real Property Tax Law have been made which allow the local assessing units to assess at other than full value just as long as the same is made at a uniform percentage of value.
This court must agree with the contentions of the defendant. Section 306 of the Real Property Tax Law was amended in 1980 and thereafter the Legislature repealed section 306 by section 1 of chapter 1057 of the Laws of *6891981, effective December 3, 1981. Section 305, which is now in effect as the assessment methods and standard, provides in subdivision 2: “All real property in each assessing unit shall be assessed at a uniform percentage of value (fractional assessment)”.
Subdivision 3 of section 305 provides that: “Any assessing unit in which assessments are at full value by reason of a revaluation may adopt a level of assessment in accordance with this section.”
The defendant has re-evaluated its properties in accordance with the statute and, therefore, the petitioner’s complaint is without basis and must be dismissed. Therefore, the petitioner’s motion for summary judgment is denied and the respondent’s cross motion dismissing the complaint is granted.